Citation Nr: 0707165	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a left arm disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD


M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1946 to June 1950.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2003, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  He failed to report for such hearing scheduled in 
March 2006.  Pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 20.900(c) (2006), the Board has 
advanced the case on the docket.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran alleges his current left arm disability resulted 
from a June 1948 incident in service when he sustained a left 
arm injury when his jeep overturned, crushing his left arm.  
He states that he spent approximately 30 days in the hospital 
related to that injury and 3 months in physical therapy.  His 
service medical records are unavailable, and apparently were 
destroyed by a 1973 fire at the National Personnel Records 
Center in St. Louis.  Accordingly, VA has a heightened duty 
to assist him in developing his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

Service morning reports tend to corroborate the veteran's 
allegations, in part, as they show an extended 
hospitalization in June and July 1948.

The record also shows that the veteran apparently was awarded 
Social Security Administration (SSA) disability benefits in 
March 1982.  Medical records considered in conjunction with 
the SSA determination are constructively of record, but do 
not appear to have been sought.  If available (notably about 
25 years have passed since the award) such records may 
contain information pertinent to the instant claim; VA is 
obliged to obtain them.  See Murincsak v. Derwinski, 2 Vet. 
App.363 (1992).

The heightened duty to assist encompasses arranging for VA 
examination.  Here, on September 1999 VA examination the 
physician noted the veteran's reports of left arm injury in 
service, commented that the veteran's "service connected 
injuries of the left arm have . . .mildly impaired his 
quality of life", but did not report clinical findings 
describing/or a diagnosis of a left arm disability.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that notice requirements of the VCAA applied to all 5 
elements of a service connection claim (i.e., to include 
regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the rating of disability or effective dates of 
awards.  Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding the rating of 
disabilities and effective date of award 
in accordance with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should secure from SSA copies 
of any available medical records 
considered in their determination awarding 
the veteran SSA disability benefits.

3.  The RO should then arrange for the 
veteran to be afforded an examination by 
an appropriate physician to determine the 
nature and likely etiology of any left arm 
disability he may have.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Upon review of the record 
and examination of the veteran the 
examiner should provide an opinion as to 
whether the veteran, at least as likely as 
not (i.e., a 50 percent or better 
probability) has a disability of the left 
arm that is a residual of/consistent with 
the nature of the type of injury the 
veteran describes as having occurred in 
service.  The examiner must explain the 
rationale for all opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

